IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

IRVING BROWN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
       Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0053

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Irving Brown, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez and Jennifer J. Moore,
Assistant Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the order denying motion for post-conviction relief in Escambia County

Circuit Court case number 2012-CF-5447 B. Upon issuance of mandate in this cause,

a copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal.

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.